Citation Nr: 1203338	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-50 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967 with service in the Republic of Vietnam.  The Veteran is a recipient of the Combat Infantry Badge and Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision in which the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA) confirmed a prior denial of service connection for bilateral hearing loss.  The Veteran appealed that decision to the Board, and the case was referred for appellate review.

In January 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Acting Veterans Law Judge.  A copy of the transcript of the hearing has been associated with the claims file.  

In March 2011, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss had indeed been received.  Accordingly, the Board granted that portion of the Veteran's appeal.  However, the Board concluded that further evidentiary development of the underlying de novo claim for service connection for bilateral hearing loss was necessary before a final adjudication of that issue.  Thus, the Board remand the claim for service connection for bilateral hearing loss to the Appeals Management Center (AMC) in Washington, D.C.

Since then, the Veteran's appeal has been returned to the Board for further appellate consideration.  Unfortunately, and for the reasons set forth below, the Board finds that the service connection claim on appeal must once again be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.

REMAND

Here, the Veteran contends that his current bilateral hearing loss is related to combat exposure in service.  A review of the service records shows that the Veteran had combat service in the Republic of Vietnam, for which he was awarded the Purple Heart Medal and the Combat Infantry Badge.  Service treatment records show evidence of a hearing loss on service entrance but not on service discharge.  

Specifically, a November 1965 service entrance examination shows the following decibel levels at various frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
10(20)
15(25)
5(15) 
5(10)
LEFT
5(20)
10(20)
0(10)
0(10)
5(10)

In this regard, the Board notes that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

A November 1967 service discharge examination shows the following decibel levels at various frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
5

Accordingly, the Board finds that hearing impairment was shown at enlistment into active duty and not on discharge.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stipulating that "the threshold for normal hearing is from 0 to 20 dB [decibels], and [that] higher threshold levels indicate some degree of hearing loss").

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  As previously noted herein, the report of the service enlistment examination reflects hearing loss at that time.  Accordingly, the Board concludes that the Veteran's hearing impairment pre-existed his active duty.  

Further review of the claims folder indicates that, in June 2005, the Veteran was afforded a VA examination in which the examiner diagnosed bilateral hearing loss.  See also 38 C.F.R. § 3.385.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the June 2005 VA examiner opined that the Veteran's hearing loss was not related to service, noting normal hearing levels on service entrance and discharge.  Importantly, however, the Board notes that the examiner's opinion was based on an inaccurate interpretation of the service treatment records.  In this regard, as noted above, the Veteran's entrance examination report did indeed show evidence of a hearing impairment (upon conversion of the audiometric results to the appropriate ISO-ANSI standards).  Additionally, the Board notes that, due to an incorrect reading of the record, the examiner failed to discuss evidence of a pre-existing hearing loss and whether such condition was aggravated by service.  Therefore, the Board concludes that the VA examiner's opinion is inadequate.  

With regard to the private medical opinions submitted in support of the Veteran's claim, the Board finds that these medical opinions are also lacking in probative value.  In this regard, the April 2008 opinion by Dr. R. S. is speculative in nature and the January 2009 opinion by Dr. C. P. provides no rationale.  Further, neither of these reports addressed the Veteran's pre-existing hearing loss and whether such hearing loss was aggravated by service.  

On July 5, 2011, the Veteran was afforded a VA audiological examination, pursuant to the Board's March 2011 Remand.  The examiner diagnosed a current hearing loss, but referred the case to an ear, nose, and throat (ENT) specialist to provide a medical nexus opinion.  On July 11, 2011, the ENT opined that the Veteran's pre-induction hearing levels were within normal limits.  However, in making this determination, the ENT relied on audiological findings that had not been converted to ISO-ANSI standards.  As noted above, in Hensley v. Brown, 5 Vet. App. 157, the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's entrance examination report showed some degree of hearing loss on which the ENT should have provided a medical opinion.  Further, the VA examiner noted that the Veteran reported no history of occupational or recreational noise exposure post-service, yet the ENT opined that the Veteran's current hearing loss was, in part, due to occupational and recreational noise exposure.  Therefore, because the ENT's medical opinion is based on inaccurate information, the opinion is not probative, and a new VA audiological examination is warranted.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Notably, the Veteran has not been afforded an adequate, probative VA audiological examination during the appeal period.  Based on the evidentiary posture as stipulated herein, including evidence of hearing loss on service entrance, the Veteran's competent testimony of in-service and post-service hearing problems, no post-service noise exposure, and current treatment for hearing loss, the Board finds that a new VA audiological examination is necessary in order to determine whether his current bilateral hearing loss was aggravated by, or is otherwise related to, his service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, an appropriate VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The examination should be conducted by a VA examiner other than those who conducted the June 2005 and July 2011 audiological examinations or who rendered the July 2011 opinion.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and a notation that this review has taken place should be made in the evaluation report.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner is asked to opine as to whether the Veteran's hearing loss, which pre-existed his active duty, was aggravated (permanently worsened beyond its natural progression) by such service.  Note:  The term "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  

Also, in answering this question, the examiner should consider the evidence of record which shows hearing impairment on service entrance, the Veteran's conceded in-service acoustic trauma (due to his combat service), and his reports of hearing problems in service and since discharge.

The examiner should provide complete rationale for all opinions expressed in the examination report.

2.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the claim is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) on this issue.  The RO/AMC should allow appropriate time for the Veteran or his representative to respond to the SSOC and then return the matter to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


